DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant states that the guiding surfaces “are arranged to cooperate to guide said tubular connection portion and said tubular receiving means into alignment with each other upon rotation of the wash arm”, this limitation is being interpreted to mean that upon rotation of the wash arm the receiving portion and the connection portion must be moved into a position where they are aligned, which is different from a position in which the portions are prior to the rotation of the wash arm.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art on record are Woo (US20160220090A1) and Woo (US20170354312A1), hereafter after Woo and W1 respectively. Woo teaches a connection mechanism for a wash arm (see previous action Modified Fig.4) with corresponding guiding surfaces, however Woo is deficient in the claimed configuration of the third and first guiding surfaces. W1 teaches a connection means for an arm disposed within a sump having the claimed first and third guiding surface configuration. However, both references are deficient in the fact that the claims require the surfaces to be in contact with each other when one portion is inserted into the other, which allows for continuous guiding of the spray arm along the surfaces upon rotation. Contrary to this, both references show that there always exists some amount of space between the guiding surfaces upon insertion (see Modified Figures present in previous action). Woo and W1 are operational without the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711